Citation Nr: 1428026	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for carpal tunnel syndrome of the left wrist.

2.  Entitlement to a rating greater than 10 percent for Dupuytren's contracture of the left middle finger.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to a rating greater than 70 percent for depressive disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).    




REPRESENTATION

Veteran represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  The Veteran also served on inactive duty for training, to include in April 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2012, March 2012, and May 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that though the appeals of entitlement to service connection for a cervical spine disability and entitlement to a TDIU have not been certified to the Board, the certification of an appeal does not serve to confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2013).  Because the Veteran has submitted notice of disagreements and substantive appeals for these issues, the Board has jurisdiction over these issues.  See 38 U.S.C.A. § 7104 (West 2013); 38 C.F.R. §§ 20.201, 20.202 (2013).

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding entitlement to increased ratings for carpal tunnel syndrome of the left wrist and Dupuytren's contracture of the left middle finger, the record shows that the Veteran was last afforded a VA examination in August 2011, in which no swelling or spasms of the left hand or fingers was noted.  However, since the last VA examination, the VA treatment records show that the Veteran had surgery for the Dupuytren's contracture in April 2011; the Veteran complained of increased muscle spasms in the left hand and twitching fingers; and the Veteran has complained of his whole left hand swelling and reddened.  See e.g., April 2011, October 2011; June 2012; and February 2014 VA treatment records.  In light of this new symptomatology, worsening of symptoms since the last VA examination, and the fact the Veteran has not been examined in almost three years, the Board finds that a new VA examination is warranted to determine the current nature and severity of the service-connected carpal tunnel syndrome of the left wrist and Dupuytren's contracture of the left middle finger.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Furthermore, additional relevant evidence, including the August 2011 VA examination, the September 2011 VA addendum opinion, and VA treatment records from February 2011 to September 2011, were received by the AOJ prior to certification of the appeal to the Board in September 2011.  However, the AOJ has not issued a supplemental statement of the case as is required under 38 C.F.R. § 19.37(a) (2013).  In addition, the AOJ has not reviewed and considered the additional relevant evidence received by the Board after certification of the appeal, including VA treatment records from September 2011 to February 2014.  Therefore, the Board finds that remand of the case is warranted for the RO to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).  

Regarding service connection for a low back disability, the Veteran contends that he has a low back disability that is related to the April 1991 in-service motor vehicle accident.  The Veteran was afforded a VA examination in February 2011.  This examination is inadequate as the examiner stated that the Veteran's back pain was only recorded on a sick slip and not in a sick visit medical note.  This statement is clearly inconsistent with the service treatment records, which show that the Veteran's back pain was documented in multiple clinical records in April 1991, to include the ambulance and the emergency care records.  Therefore, the Veteran should be afforded a new VA examination regarding the nature and etiology of the Veteran's low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding service connection for a cervical spine disability, the Veteran contends that he has a current neck disability, and the neck disability is related to injuries he sustained in the April 1991 in-service motor vehicle accident.  See e.g., December 2009 VA treatment record.  The record includes evidence of a current cervical spine disability.  See e.g., September 2009 VA treatment record.  Thus, the Veteran should be afforded a new VA examination regarding the nature and etiology of the Veteran's low back disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Regarding entitlement to a TDIU, the Veteran was afforded a VA examination regarding TDIU in August 2011, and an addendum opinion in September 2011 followed.  The VA examination was inadequate as the examiner's opinion that the Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment was not supported by findings regarding how the Veteran's carpal tunnel syndrome impacts the Veteran's ability to function, particularly in a work-like setting.  Also, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  For these reasons, the Veteran should be afforded a new VA examination regarding TDIU.  See 38 C.F.R. §§ 4.2, 19.9(a) (2013).  

In a November 2012 rating decision, the RO granted entitlement to service connection for depressive disorder and assigned a 50 percent rating.  This rating was subsequently increased to 70 percent in a June 2014 rating decision.  The Veteran submitted a timely notice of disagreement in February 2013.  The RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, the Veteran should be issued a statement of the case regarding the issue of entitlement to a rating greater than 70 percent for depressive disorder.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issue of entitlement to a rating greater than 50 percent for depressive disorder.  

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Obtain VA treatment records from February 2014 to present.  Associate any records obtained with the claims file or on VBMS or on Virtual VA.  

3. The veteran should be afforded a VA examination(s) to ascertain the current severity of his service connected carpal tunnel syndrome of the left wrist and Dupuytren's contracture of the left middle finger.  This examination(s) should address the etiology of the Veteran's claimed service connection low back and cervical spine disabilities as well as the impact that service-connected disabilities have on his employability.

The claims folder should be made available to the examiner for review before the examination.  

The examiner(s) should address the following:  

(a)  Describe the current nature and severity of the Dupuytren's contracture of the left middle finger.  

The examiner should also set forth the extent of any functional loss present for the service-connected Dupuytren's contracture due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

The examiner is also asked to evaluate any scars associated with the Dupuytren's contracture.

(b) Describe the current nature and severity of the carpal tunnel syndrome of the left wrist.  

(c)  Identify any low back disability that is currently shown or indicated in the record.  

For each low back disability identified, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a low back disability is etiologically related to service, specifically to include the April 1991 in-service motor vehicle accident.  

(d)  Identify any cervical spine disability that is currently show or indicated in the record.  
For each cervical spine disability identified, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a cervical spine disability is etiologically related to service, specifically to include the April 1991 in-service motor vehicle accident.  

Attention is invited to the Veteran's competent contention that he has had chronic neck pain since the April 1991 motor vehicle accident.

(e)  assess the functional impairment resulting solely from the Veteran's service-connected disabilities, to include any impact of the disability on the Veteran's ability to function in a work-like setting.   

All opinions must be supported by a complete rationale in a typewritten report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the above development and conducting any additional development that is deemed warranted, adjudicate the claims on appeal and the TDIU.  If the benefits sought remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



